NOBLE, J.,
Dissenting:
The majority holds that a criminal record related to a conviction voided under the 2010 version of KRS 218A.275 cannot be expunged under KRS 431.076. To reach this conclusion, the majority finds that the voided conviction is still a conviction, and therefore does not meet the requirement that the charges be dismissed with prejudice (or result in an acquittal). That is, on its face, a contradiction in terms, as that which is void has “no legal force or binding effect,” Black’s Law Dictionary 1573 (6th ed.1990), or is “null,” Black’s Law Dictionary (9th ed.2009), and a person whose conviction is voided under 218A.275 cannot be re-prosecuted. That is the equivalent of a dismissal with prejudice, at the very least. For that reason, I dissent.
In 2010, Appellee had her conviction voided under KRS 218A.275. At that time and when Appellee later moved for ex-pungement, KRS 218A.275 provided that when a person has been convicted of possession of a controlled substance for the first time and has satisfactorily completed probation, the conviction could be voided, and the voided conviction “shall not be deemed a conviction for purposes of disqualifications or disabilities” that would normally exist because of that person having been convicted of a crime. This provision was in subsection 9 of the statute. In 2011 and 2012, the statute was amended. Among other changes, subsection (9) was *862renumbered as subsection 8,1 and new subsections, 9 to 12, were added (these will be discussed further later). This case arises under the 2010 version of the statute.
KRS 431.076, the felony expungement statute,2 applies to charges that have been dismissed with prejudice or have resulted in acquittals. A felony conviction disqualifies a defendant from expungement of that offense. Appellee Jones was convicted of a felony offense, possession of a controlled substance. Under the expungement statute, it thus appears that she is disqualified from expungement.
But KRS 218.275(9) (2010) plainly says that this particular conviction, which was her first (and only) conviction for drug possession cannot be used for “purposes of disqualification ... imposed by law” if the trial court orders it voided, because “it shall not be ... deemed a conviction.” In other words, the voided conviction can have no legal effect, including disqualifying Appellee from taking advantage of the ex-pungement statute.
Thus the majority’s argument that Ap-pellee was as at one point in time convicted simply does not matter for an offense that has been voided pursuant to KRS 218A.275(9) (2010). This statute contemplates that if a trial court decides to void the conviction, the conviction cannot be used against the defendant in any way. Moreover, the defendant cannot be re-prosecuted, as conceded by the Commonwealth. Because the charge cannot now be prosecuted, and the conviction has been undone, the charge has been dismissed with prejudice. See Gibson v. Commonwealth, 291 S.W.3d 686, 688 (Ky.2009) (defining “dismissed with prejudice” as “removed from the court’s docket in such a way that the plaintiff is foreclosed from filing a suit again on the same claim or claims” (quoting Black’s Law Dictionary 503 (8th ed.2004))).
By entering the order voiding the conviction under KRS 218A.275, the trial court effectively dismissed the charge against Appellee for all subsequent legal purposes, including retrial on the charges. At the time of a motion to void, the trial court takes proof on the fact that the conviction was the defendant’s first for drug possession, and has to make that finding before the conviction may be voided. The court on a subsequent expungement motion must rely on — indeed, is bound by — that finding.
Granted, there is a question as to how the trial court on the motion to void could be sure that this is a first offense drug possession if the record is expunged. In most expungement cases, this is not a problem because the multiplicity of offenses for enhancement purposes, or for voiding purposes, is not an issue if the cases have been dismissed with prejudice or resulted in acquittal. Nonetheless, this was a problem created by the language of KRS 218A.275(9) (2010), which said that a voided conviction is not a conviction. Even so, the issue can be adequately addressed by taking testimony from the defendant and other prosecutorial records. While an occasional misuse could occur, it is not likely that it often will. (More importantly, the statute has now been amended to allow a prosecutor “to verify a defendant’s eligibility to have his or her conviction voided” by looking into the sealed records. KRS 218A.275(11).)
*863But the issue before us is the effect of a voided conviction on an expungement motion, not whether the legislature could have better protected against misuse. It is not our job to rewrite the statutes or to legislate for the legislature. And what the legislature has said is that a voided conviction under KRS 218A.275(9) (2010) shall not be used as a conviction to disqualify the first-time drug possessor, whose conviction has been voided, from any legal considerations. Thus the fact that the Ap-pellee was at one time convicted has no legal effect, and cannot prevent an ex-pungement.
By way of analogy, a person cleared on a murder charge by the Innocence Project through the use of DNA has also been convicted, and often has actually served a portion of the sentence. When the case against him is ended, the court sets aside (voids) his conviction and enters an order of dismissal with prejudice, much like what occurs under a KRS 218A.275(8) voiding. There is no question that his conviction can be expunged. There is no functional difference here.
In this instance, the court entered an order voiding the conviction. This is in fact more than a dismissal, but certainly subsumes a dismissal, the same as the dismissal for the defendant exonerated by DNA: the charge cannot again be raised, and it has no legal force or binding effect. Both the murder defendant and the Appel-lee, by operation of law, are treated as acquitted. The murder defendant is not guilty because the evidence proved he did not commit the crime. For Appellee, even though she also was charged and convicted, it is as if she had never been tried, because the statute says her offense may not be deemed a conviction and she cannot be retried. The case is over. If there is no conviction and can never be one, then there is perforce an acquittal or dismissal.
The fact that at one point in time there may have been a conviction in no way prevents the legislature from establishing the situation where that conviction does not count. In fact, that is exactly what KRS 218A.275(9) (2010) did. The clear intent of the statute was to allow a trial court to void a conviction so that, under the specific circumstances allowed by the statute, that conviction cannot be used against the defendant. Carrying that conviction on a permanent record does indeed use the conviction against the defendant, not only for subsequent prosecutorial purposes, but also for future employment. The clear rehabilitative intent of KRS 218A.275(9) (2010) to allow a clean slate for first time drug possessors whose convictions are voided is thwarted by a failure to allow expungement of that conviction.
The trial court has retrospectively found Appellee to not have a conviction under the limited circumstance allowed by the statute. The fact that the word “void” is used instead of “not guilty” or “dismissed with prejudice” is not a sound reason to elevate form over substance to such an extreme degree as to make the privilege granted by KRS 218A.275(9) (2010) meaningless.
For all intents and purposes, when her conviction was voided Appellee was acquitted of her first-offense drug possession, and voiding the conviction has the same legal effect as a dismissal with prejudice, because she cannot be twice convicted of the same offense. It is simply hypertechnical to parse the language in the expungement statute in such a way as to disallow expungement in this situation.
That this is obviously true, and the intent of the legislature is convincingly established by the amendments to KRS 218A.275, which went into effect in 2011. *864The language in KRS 218A.275(9) (2010) is now subsection 8.
Four new subsections have been added which show what was intended all along. The new subsection 9 now says that if a court voids a conviction under this statute, the court shall also seal all records in the custody of the court, including the records of other agencies. 218A.275(9). The Administrative Office of the Courts must provide the form order for the court to use. Every agency that is ordered to seal these records must certify to the court within 60 days that they have done. so. Id.
Subsection 10 clearly provides that after sealing the record, the proceedings in the matter shall not be used against the defendant except for purposes of assuring that a defendant cannot “cheat” the system by trying to get another drug possession voided as a first time offense at some later date. 218A.275(10). As to any other questions about the voided conviction, the trial court and all agencies must reply “that no record exists on the matter,” id., which is exactly what happens under the expungement statute, see KRS 481.076(4). The person whose conviction has been voided “shall not have to disclose” the fact of the record on any application. 218A.275(10).
Subsection 11 sets forth when a court may allow inspection of the sealed records. 218A.275(11). And Subsection 12 says that a person who has had a possession charge dismissed after diversion is not eligible under this statute. 218A.275(12).
This is an unusual situation where the legislature has made it strikingly clear what its intent for this statute was by amendments made before this case came to us for decision. A legislature’s subsequent enactment or amendment can clarify the meaning of an earlier version of a statute. See Kotila v. Commonwealth, 114 S.W.3d 226, 288 (Ky.2003), abrogated on other grounds by Matheney v. Commonwealth, 191 S.W.3d 599 (Ky.2006) (discussing multiple cases holding the same); see also Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 254, 330 (2012). While there may still be some difficulties in ascertaining whether a defendant has previously had an offense voided, the legislature has accepted that possibility, and proscribed what it deems to be an adequate process to further its rehabilitative intent toward first time possessors and provide some limited means for a records check to avoid duplication.
The majority opinion would result in persons, in the same situation as defendants under the new version of the statute, having their record of conviction remain accessible while those under the new version would not. In 2010, the only way to carry out legislative intent under KRS 218A.275(9) (2010) was to recognize that a voided conviction is dismissed with prejudice and expunge the record.
Henceforth, the issue in this case does not exist, because the amendments to the statute have addressed the problem. Consequently, I would affirm the Court of Appeals and the trial court.

. In 2011, the statute was made to apply only to misdemeanor offenses. In 2012, this limit was removed, returning the statute to its current status, i.e., as applying to all first-time possession offenses not covered by KRS 218A.276.


. Another expungement statute, KRS 431.078, applies to misdemeanors and violations.